Citation Nr: 1015121	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a left hip 
fracture with a Richard screw.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from June 1962 to June 1972.  The Veteran had four years 
prior service, the exact dates of which have not been 
verified.  The Veteran also served in the Air National Guard 
(ANG) from April 1980 to May 1990. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which, in part, denied the Veteran's 
service-connection claim for left hip fracture residuals. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Des Moines RO in July 2007.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

The Board denied the Veteran's claim in an August 2008 
decision.  The Veteran subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims [the Court].  A Joint Motion for Remand was filed, 
which the Court granted in August 2009.  In essence, the 
Joint Motion indicated that the Board failed to satisfy its 
duty to assist by relying upon an "insufficiently detailed 
or incomplete [VA] examination report" in denying the 
Veteran's service-connection claim.  The Joint Motion also 
determined that the Board failed to adequately address the 
Veteran's testimony in analyzing the credibility and 
probative value of the evidence as a whole.  See the August 
2009 Joint Motion, pages 4-6.  The Veteran's file has been 
returned to the Board for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




REMAND

The Veteran claims entitlement to service-connection for 
residuals of a left hip fracture.  In essence, the Veteran 
contends that his current disability is related to injuries 
sustained in a motor vehicle accident that occurred while he 
serving in the line of duty on February 28, 1987.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

In order to establish service connection, there must be 
(1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case, the evidence of record demonstrates that the 
Veteran indeed has a current disability; namely, chronic 
residuals of a left hip fracture manifested by pain.  See the 
June 2004 VA examiner's report, page 3.  

With respect to in-service disease or injury, the evidence of 
record demonstrates that the Veteran was in a motor vehicle 
accident while serving in the line of duty on February 28, 
1987.  See the Veteran's February 28, 1987 Line of Duty 
Determination.  Although the evidence does not show treatment 
for a hip injury at that time, subsequent reports show 
treatment for a left hip stress fracture, requiring internal 
fixation with a Richard's screw in May 1988.  At that time, 
the Veteran reported that he started having pain in his left 
leg three weeks earlier from jogging.  See the May 29, 1988 
examination report of Dr. D.G.P.

The Veteran, who is a physician, currently asserts that he 
felt pain in his hip since the February 1987 motor vehicle 
accident, and that his disability was exacerbated by jogging 
shortly thereafter.  See the July 2007 hearing transcript, 
page 9.  

In contrast, a June 2004 VA examiner opined that it is 
"unlikely" that the Veteran's hip fracture and subsequent 
pain are related to the Veteran's motor vehicle accident.  
See the June 2004 VA examiner's report, page 3.  However, as 
was noted in the Introduction above, the August 2009 Joint 
Motion for Remand found the June 2004 VA examiner's 
examination report to be inadequate, as the examiner 
"reached his conclusion on the basis that the [Veteran] 
reportedly did not have any symptoms for a year after the 
accident despite the [Veteran's] statement to the contrary," 
and because the examiner "failed to offer reasoning or 
rationale" for his conclusion.  The Joint Motion directed 
that a remand to obtain further VA examination or a medical 
opinion is warranted.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the Veteran for a 
physical examination with an orthopedic 
specialist to determine the nature and 
etiology of his left hip stress fracture 
residuals.  The Veteran's VA claims 
folder, a copy of this Remand, and a copy 
of the August 2009 Joint Motion for Remand 
should be made available to, and should be 
reviewed by the examiner.  

After examination of the Veteran and 
review of all pertinent medical records, 
the examiner should provide an opinion 
with supporting rationale as to whether it 
is as likely as not that any left hip 
fracture residuals are related to the 
Veteran's in-service motor vehicle 
accident.  

The examiner should specifically comment 
on the Veteran's recent assertion that he 
experienced pain in his hip immediately 
following his accident, and his belief 
that he exacerbated a hip injury through 
continued activity.  A report should be 
prepared and associated with the Veteran's 
VA claims folder.  

The examiner is requested to cite to the 
relevant evidence considered in providing 
the opinion.  

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should 
readjudicate the Veteran's service-
connection claim.  If the claim is denied, 
VBA should provide the Veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


